Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         18-JUL-2019
                           SCPR-XX-XXXXXXX               09:57 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE LORNA A. NISHIMITSU, Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of Petitioner Lorna A. Nishimitsu’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Nishimitsu has fully complied with the requirements of
RSCH Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Lorna A. Nishimitsu, attorney number 2291,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
          DATED:    Honolulu, Hawai#i, July 18, 2019.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson